Citation Nr: 1225000	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre Syndrome (GBS) due to chemical exposure and/or to service-connected diabetes mellitus, type 2 (diabetes). 

2.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathies (CIDP) due to chemical exposure and/or to service-connected diabetes. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2006 by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared and provided testimony before a Veterans Law Judge (VLJ) in December 2010.  A transcript of the hearing has been associated with the claims file.  In March 2011, the Board granted service connection for coronary artery disease, denied service connection for hearing loss and tinnitus, and remanded the remaining claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran was informed that the VLJ who had conducted his December 2010 Travel Board hearing was no longer employed by the Board.  As the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, he was given the opportunity to testify at another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).

In July 2012, the Veteran indicated that he would like to testify before another VLJ at the RO located in Portland, Oregon.  As the RO/AMC schedules Travel Board hearings, a remand of this matter to the RO/AMC is warranted. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate action to schedule the Veteran for a hearing before a traveling VLJ at the Portland RO.  A copy of the letter scheduling the Veteran for that hearing, with a copy to his representative, should be included in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

